The opinion of the court was delivered by
McGowan, A. J.
This action was heard upon a case agreed in a controversy submitted.. The facts all appear in the “ case,”' and need not be repeated here, except so far as may be necessary to make the judgment intelligible. The plaintiff, 14. C. Oliver, claims that the defendant, Berkley Grimball, shall specifically perform his contract for the purchase of a lot, described in the case as 440 King street, and the said Berkley Grimball resists the claim.
Frances M. Thomson, being of full age and possessed of a considerable estate, in contemplation of marriage with the plaintiff, Robert C. Oliver, January 4th, 1860, executed a marriage settlement to L. H. Mouzon, trustee, by which she conveyed her entire property to the uses and trust therein expressed. This deed was recorded and the marriage therein contemplated solemnized. On January 19th, 1867, the said Frances M., by writing, under her hand and seal, directed to her said trustee, ordered and required him to execute to Robert G. Oliver the deed of conveyance, thereto annexed, of all the property covered by the marriage settlement, without limitation or any restrictions whatever, and declared her said order or request to be under the power reserved to her in the said deed of settlement. Pursuant to the order and the terms and provisions of the settlement, the trustee, in consideration thereof, and of the sum of $1, on February 11th, 1867, conveyed the said property, real and personal, to Robert O. Oliver, his heirs and assigns forever. On March 15th, 1880, Berkley Grimball agreed to purchase from R. C. Oliver the lot aforesaid, parcel of the said trust property, for the price of $3500. A title deed from R. C. Oliver to Berkley Grimball, of the aforesaid lot, with renunciation of dower by Mrs. F. M. Oliver, is admitted to have been tendered and refused on the ground that the said Oliver had not good title and the right to convey the same. Robert C. Oliver and Mrs. Frances M. Oliver, his wife, are both still alive and have issue of the marriage living. The questions submitted to the court are as follows:
“ First. Under the marriage settlement aforesaid was the act *565of the trustee in transferring to R. C. Oliver, the husband of the <cestui que trust, Frances M. Oliver, at her written request and ■direction, the whole of her separate estate for the consideration of one dollar, valid and authorized?
“ Second. If this question is answered in the affirmative, did the said deed of L. H. Mouzon, trustee, dated February 12th, 1867, convey in fee simple the lot in question to the said R. C. Oliver?
“ Third. If these questions be answered in the affirmative, then the said Berkley Grimball is to be decreed to accept the title deed now tendered, pay the purchase money so agreed on, to wit, ‘the sum of thirty-five hundred dollars, and twenty-five dollars for papers and the costs of this suit.’ ■
“ Fourth. If these questions, or either of them, are answered in the negative, then the defendant, Berkley Grimball, is to be decreed not to accept the title as tendered, and the plaintiff is to pay the costs of suit.”
The case was heard by Judge Thomson, who adjudged that Berkley Grimball is not bound to accept the title tendered by the plaintiff Oliver.' From this decree the appeal comes to this court.
Before the adoption of the constitution of 1868, the powers connected with the separate estate of a married woman were moulded and limited by the deed which created the estate. The duties to be performed were generally continuous during the coverture, and it might be interesting to inquire what effect the constitution would have upon acts done after its adoption under a trust created before that event. But in this case not only the marriage settlement, but the alleged execution of the power, were prior to the constitution, which cannot, therefore, in terms, apply to them. But this settlement gives powers as large as the constitution attaches to all separate estates, and surely we may look to the constitution to see what is now the policy of the state as to the control of married women over their separate property. As was said in the case of Witsell v. Charleston, 7 S. C. 101: il Now that the constitution has reversed the rule of the common law and substituted general competence for the former rule of incompetence, as it regards the holding and acquisition ,of a sepa*566rate estate, it is not for the courts, in nice readings of its texts, to return to a state of things from which the Courts of Equity have long striven to be released.”
We will consider the cases according to the law as it was settled at the time the transactions took place. This is well stated by Chancellor Harper in Reid v. Lamar, 1 Strob. Eq. 27 : “ It is the settled law of this state that when property is given or settled for the separate use of a married woman she has no power to charge, encumber or dispose of it unless in so far as the power to do so has been conferred on her by the instrument creating the estate, which power must be strictly construed in contradiction to many English cases.”
What powers are conferred upon the married woman by the marriage settlement in this case? They are very large. It would be difficult to conceive larger. The deed contains, among-others, these two provisions:
1. “ Subject, however, to the right of the said E.M. Thomson,, at any time during the said coverture, to demand and receive from the said L. H. Mouzon and his successor any part or all of' the said interests, estate and property on her sole request, order or receipt, in writing, and the same to dispose of according to her own will and pleasure. Her sole receipt, request or order-being hereby declared a sufficient discharge to the trustee.”
2. “Provided, however, that the said L. H. Mouzon and his-successor shall have power at all times hereafter, upon the written request of the said F. M. Thomson, to give, transfer, sell or otherwise dispose of any or all of the said estate, interest or property to any person whomsoever, for such consideration or such price as may seem proper to the said F. M. Thomson ; and when the same shall be sold for a money consideration, the proceeds shall be re-invested as 'the said Frances M. may direct, subject,, however, to the same trusts and limitations as hereinbefore declared concerning the origiual property and estate hereby settled.”
Frances M. made the written request to the trustee, L. H. Mouzon, to convey to her husband, Robert C. Oliver, all the property covered by the marriage settlement, and the said trustee accordingly executed deed of the same to Robert C. Oliver,, *567stating the consideration to be the request, in writing, of the cestui que trust, and of $ 1 paid by the said Robert C. Oliver. Was this a good execution of the powers in the deed?
So far as form is concerned, the transaction is scrupulously in accordance with the terms of the settlement. We regard the conveyance as a gift, the consideration of $>1 being merely nominal. The deed expressly authorized a gift. The words are “ give,” “transfer,” “sell,” or “otherwise dispose of.” The consideration might be good as well as valuable, and in that case there was to be no re-investment, as shown by the expression “ when the same shall be sold for a money consideration the proceeds shall be re invested as the said Frances M. may direct.” The meaning of this is, undoubtedly, that the property might be transferred for other than “a money consideration,” thus answering to the words “ give ” and “ transfer.” But it is urged that while the literal terms of the deed authorized the transaction, which was in exact conformity with the words, it was still not a compliance with the true intent and meaning of the deed. That the whole deed must be taken together and the powers determined by ¡he intention of the parLies at the time it was executed; that such intention must necessarily coincide with the relation of the parties and all the provisions of the instrument, which, being a marriage settlement, declaring trusts in favor of the issue of the marriage, &c., could not reasonably or possibly have been intended to bestow the power to “give” and “transfer” the property without any consideration, and, therefore, these words should be regarded as stricken out. That the manifest object of the deed, in contemplation of a marriage, was to protect the property from marital control, and to allow the husband to get that control through means of the deed itself, would be to allow it to provide the elements of its own destruction.
The words of a written instrument are certainly the usual means of expressing the intention of the parties, and when they are clear and unambiguous, and in harmony with the context, it would require very strong inferred general intent to expunge them. This is not a case in which a third person declared trusts for the married woman and the issue of the marriage, &c.; but even if it were so. the well-established rule is that an indefinite *568gift, with a general power of appointment-, properly executed according to the deedj gives absolute right to the property. But Frunces M. was the absolute owner of the property before marriage ; she had the right to make the settlement or not, as she saw fit, and having determined to make it, she had the right to shape and mould its provisions precisely as she chose, even to the extent of providing the elements of its own destruction. She chose to declare certain uses in particular events, but at the same time she also chose to declare what rights she retained. One of the most marked features of the whole instrument — that which stands out from every part of it — is ,the unaltered and absolute control which, in any and all circumstances, she reserves for herself over the property. It was protected amply against marital control, but not against her own. She never parted with the right to do at any moment that which would, in effect, destroy the uses declared. She expressly retained the right at any time during coverture “ to demand and secure any part or all of the said property on her sole receipt.” It was also provided “ that upon her written request the trustee should have power to “give, transfer, sell or otherwise dispose of the said property,” <fec. We think the conveyance of the property by Mouzon, the. trustee, to Robert C. Oliver, the husband, at the request of the wife, was in conformity not only with the terms construed strictly, as required by the decision in Lamar v. Reid, but also the true intent and meaning of the marriage settlement.
Was that conveyance, in execution of the powers, good and valid ? It is insisted that the power which permits the wife to give her separate estate to her husband, is against the spirit and principles of the old equity decrees and should not be enforced. There is no doubt, as stated in the Circuit decree, that the leading object in creating this trust was to exclude the marital rights of the husband, and for that reason the Court of Equity was disinclined to appoint the husband trustee for his wife. The rule was as stated by Chancellor Dunkin in Dean v. Sanford, 9 Rich. Eq. 427: “Almost universally the leading purpose of creating a trust is to exclude the husband, and this object is seriously jeopardized, if not practically frustrated, by appointing him a trustee, and thus creating in him the legal estate.” The object *569of this rule was to prevent the control of the husband against the will of the wife. But we know of no principle of equity which excluded the married woman from giving her separate estate to her husband, only provided the deed creating the separate estate contained the power-to make such disposition, and there was no proof of fraud, duress or undue influence.
Mr. Perry, in his work on Trusts, Chapter XXII., Section 679, says: “When a married woman holds property to her separate use under a settlement or under these statutes, she may give it to her husband or sell it to lfim for a valuable consideration.” And again, at Chapter XXII., Section 667: “The trustee will be compelled to give legal effect to any such alienation by transferring the property, even if it is a gift, and transfer to the husband or for his benefit, for a direct gift to the husband will be sustained, if not made under the improper or undue influence of the husband.”
It is urged that a married woman could not give her inheritance to her husband directly, and that which she could not do directly she ought not to be permitted to do indirectly, and more especially through the operation of a deed, the very object of which was to prevent the control of the husband. But in the case of Garvin v. Ingraham, 10 Rich. Eq. 130, it was held that a wife may, under the act of 1795, indirectly convey her inheritance to her husband. That is to say, she may join her husband in conveying to a third person, who, by previous understanding, may immediately re-convey to her husband. Chancellor Ward-law, in delivering the judgment of the court, says: “The act makes no change of the common law in prohibiting one from conveying to himself, (Fergerson v. Fergerson, 3 Strob. 461,) but it authorizes, or at least does not inhibit, the power of a wife to bestow her estate upon her husband indirectly. In many cases it is politic and dutiful that such power should be exercised. I trust it may never be considered improper for a wife to contribute, by all lawful means, to the success of her husband’s enterprises. * * * I loathe the notion of imposing upon a wife any restrictions in her desire to aid and cherish her husband which common law and statute have not imposed. It is clear that she may mortgage her estate for his convenience, and on *570like reasoning she may surrender her ultimate interest in an estate to which she has a present title in freehold.”
In the case of Converse v. Converse, 9 Rich. Eq. 535, which was an action by the wife to set aside a deed to her husband, under powers which, we think, were not more ample than those in the deed of settlement in this case, the power to resume control of the property or to direct the trustee to give it away, are, at least, as large as those given in the Converse deed, which were to revoke the uses declared in the deed, “ to declare new uses and to convey the property, or any part thereof, to any person or persons as she saw fit, in the same manner as if she was a, feme, sole.” In that case the law was announced by the Court of Errors in these clear and unequivocal terms: “That a married woman having a separate estate, with a general power to dispose of the same as if she were a feme sole, may bestow it upon her husband, is so well established at this day as not to admit of debaie or doubt. Whether we refer to English authorities or to the decisions of the courts of the different states of this Union, including those of South Carolina, the result is the same, the principle is clearly settled, and nothing can be considered as settled by judicial decisions if the principle can be brought into question or be shaken.”
The first two questions submitted to the court are decided in the affirmative.
1. The act of the trustee in transferring to Robert C. Oliver, husband of his cestui que trust, Frances M. Oliver, at her written request and direction, the whole of her separate estate for the consideration of $1, was valid and authorized.
2. The deed of L. H. Mouzon, trustee, bearing date February 12th, 1867, did convey in fee simple the lot in question to the said R. C. Oliver, and the said Berkley Grimball is bound to accept the said title deed, pay the purchase money and for papers and costs, as stipulated in the case.
The decree of the Circuit judge is reversed, and the case remanded for such orders as may be necessary to carry the judgment into effect.
Simpson, C. J., and McIver, A. J., concurred.